

116 HR 3633 IH: Women and Minority Equity Investment Act of 2019
U.S. House of Representatives
2019-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3633IN THE HOUSE OF REPRESENTATIVESJuly 9, 2019Ms. Kelly of Illinois introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo modify the unconditional ownership requirement for women-owned and minority-owned small business
			 concerns for purposes of procurement contracts with the Small Business
			 Administration, and for other purposes.
	
 1.Short titleThis Act may be cited as the Women and Minority Equity Investment Act of 2019. 2.Modifying unconditional ownership requirement for women-owned and minority-owned small business concerns (a)In generalSection 8 of the Small Business Act (15 U.S.C. 637) is amended—
 (1)in subsection (a)(4)— (A)in subparagraph (A), in the matter preceding clause (i), by striking For purposes and inserting Except as provided in subparagraph (C), for purposes;
 (B)by redesignating subparagraph (C) as subparagraph (D); and (C)by inserting after subparagraph (B) the following:
						
 (C)For purposes of determining eligibility for an award under this subsection, the term socially and economically disadvantaged small concern includes any small business concern that meets the requirements of subparagraph (B) and— (i)for which less than 51 percent is unconditionally owned by 1 or more socially and economically disadvantaged individuals or by an entity described in subclause (II) or (III) of subparagraph (A)(i) because the small business concern—
 (I)is not more than 50 percent owned and controlled by 1 or more equity investment or venture capital firms; or
 (II)is not less than 51 percent owned and controlled by 1 or more equity investment or venture capital firms owned by 1 or more socially disadvantaged individuals or by an entity described in subclause (II) or (III) of subparagraph (A)(i); or
 (ii)in the case of any publicly owned business, for which less than 51 percent of the stock is unconditionally owned by 1 or more socially and economically disadvantaged individuals or by an entity described in subclause (II) or (III) of subparagraph (A)(ii) because the small business concern—
 (I)is not more than 50 percent owned and controlled by 1 or more equity investment or venture capital firms; or
 (II)is not less than 51 percent owned and controlled by 1 or more equity investment or venture capital firms owned by 1 or more socially disadvantaged individuals or by an entity described in subclause (II) or (III) of subparagraph (A)(ii);; and
 (2)in subsection (m)(1), by striking subparagraph (B) and inserting the following:  (B)Small business concern owned and controlled by women (i)In generalThe term small business concern owned and controlled by women—
 (I)has the meaning given the term in section 3(n); and (II)includes a small business concern described in subclause (I) for which less than 51 percent is unconditionally owned by 1 or more women because the small business concern—
 (aa)is not more than 50 percent owned and controlled by 1 or more equity investment or venture capital firms; or
 (bb)is not less than 51 percent owned and controlled by 1 or more equity investment or venture capital firms owned by women.
 (ii)OwnershipFor purposes of clause (i), ownership shall be determined without regard to any community property law..
 (b)RegulationsNot later than 1 year after the date of enactment of this Act, the Administrator of the Small Business Administration shall promulgate regulations to amend parts 124 and 127 of chapter I of title 13, Code of Federal Regulations, to carry out the amendments made by subsection (a).
			